Title: From Thomas Jefferson to Levi Lincoln, 25 October 1802
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Dear Sir
            Washington Oct. 25. 1802.
          
          Your favor of the 16th. is recieved, and that of July 24. had come to hand while I was at Monticello. I sincerely condole with you on the sickly state of your family and hope this will find them reestablished with the approach of the cold season. as yet however we have had no frost at this place, and it is believed the yellow fever still continues in Philadelphia if not in Baltimore. we shall all be happy to see you here whenever the state of your family admits it. you will have seen by the newspapers, that we have gained ground generally in the elections, that we have lost ground in not a single district of the US. except Kent county in Delaware, where a religious dissension occasioned it. in Jersey the elections are always carried by small majorities, consequently the issue is affected by the smallest accidents. by the paper of the last night we have a majority of 3. in their council & 1. in their house of representatives, another says it is only of 1. in each house; even the latter is sufficient for every purpose. the opinion I originally formed has never been changed; that such of the body of the people as thought themselves federalists, would find that they were in truth republicans, and would come over to us by degrees; but that their leaders had gone too far ever to change. their bitterness increases with their desperation. they are trying slanders now which nothing could prompt but a gall which blinds their judgments as well as their consciences. I shall take no other revenge than by a steady pursuit of economy, and peace, and by the establishment of republican principles in substance and in form, to sink federalism into an abyss from which there shall be no resurrection for it. I still think our original idea as to office is best. that is to depend for the obtaining a just participation, on deaths, resignations, & delinquencies; this will least affect the tranquility of the people, and prevent their giving into the suggestion of our enemies, that ours has been a contest for office, not for principle. this is rather a slow operation, but it is sure, if we pursuit it steadily; which however has not been done with the undeviating resolution which I would wish. to these means of obtaining a just share in the transaction of the public business shall be added one other, to wit, removal for electioneering activity or open & industrious opposition to the principles of the present government legislative & executive. every officer of the government may vote at elections according to his conscience; but we should betray the cause committed to our care, were we to permit the influence of official patronage to be used to overthrow that cause. your present situation will enable you to judge of prominent offenders in your state in the case of the present election. I pray you to seek them, to mark them, to be quite sure of your ground that we may commit no error or wrong, and leave the rest to me. I have been urged to remove mr Whittermore the Surveyor of Gloucester, on grounds of neglect of duty and industrious opposition. yet no facts are so distinctly charged as to make the step sure which we should take in this. will you take the trouble to satisfy yourself on this point. I think it not amiss that it should be known that we are determined to remove officers who are active or open mouthed against the government, by which I mean the legislature as well as the Executive. Accept assurances of my sincere friendship & high respect.
          
            Th: Jefferson
          
        